Citation Nr: 1710802	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  11-03 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1969 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In July 2014, the Board remanded this matter for additional development.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Thus, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on this issue on appeal.

Pursuant to the Board's July 2014 remand instructions, the Veteran under a September 2014 VA diabetes mellitus examination.  He was diagnosed with diabetes mellitus, type II, notes as first diagnosed in March 2007.  The VA examiner opined that it was at least as likely as not (50% or greater probability) that the Veteran's condition was incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner's noted rationale was that the Veteran had been diagnosed with type 2 diabetes, was currently taking metformin 500mg, and is on diet control for treatment.  Although this opinion is favorable to the Veteran's claim, the Board cannot use it as the basis of a grant of service connection because the examiner only recited the facts as to the Veteran's diagnosis and the current treatment for his diabetes mellitus as the "rationale" for his determination.  However, such facts provide absolutely no rationale as to how the Veteran's diagnosed diabetes mellitus is actually related to his active service.  Therefore, the opinion is inadequate for adjudicatory purposes. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").

It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   In light of the above, a remand is warranted to obtain a supplemental VA medical opinion that addresses the potential means of entitlement.  In finding that further development, including another VA opinion, is necessary to adjudicate this appeal, the Board acknowledges the Court's decision in Mariano v. Principi, 17 Vet. App. 305   (2003).  In this regard, the Board notes that although Mariano states that it "would not be permissible for VA to undertake such additional development if a purpose was to obtain evidence against an appellant's case," the Court has held that VA may undertake the development of additional evidence if, as here, it is necessary to render an informed decision on the claim. See Douglas v. Shinseki, 23 Vet. App. 19   (2009) (distinguishing Mariano, 17 Vet App. at 312 ).

Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims file to the VA examiner who prepared the September 2014 VA examination report for an addendum opinion.  If that VA examiner is unavailable, or finds that another examination is necessary, schedule a VA examination with another VA examiner with the appropriate expertise.  

The VA examiner is requested to opine whether it is at least as likely as not (50% or greater probability) that the Veteran's diabetes mellitus, type II, was incurred in or caused by the Veteran's active service.  The examiner should set forth a clear rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  If the VA examiner is unable to provide the requested rationale, he or she must explain why this is so, and what, if any, additional evidence would be necessary before an opinion could be rendered.

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).

